Title: To Benjamin Franklin from William Strahan, [29 November? 1769]
From: Strahan, William
To: Franklin, Benjamin


New Street Wednesday past 8 [November 29, 1769?]
Mr. Strahan presents his kindest Respects to Dr. Franklin, expected to have had the Pleasure of his Company to day to Dinner, and to have seen His Paper he knows of. If it is now done, he will please send it by the Bearer; if not, will be obliged to him to let him know when he may expect it.
 Addressed: To / Dr. Franklin / at Mrs Stevenson’s / Craven Street
